MEMORANDUM **
Francisco Rincones Ayala appeals from the 120-month sentence imposed following his guilty plea conviction for conspiracy to distribute methamphetamine and being an alien in possession of a firearm.
Because appellant’s contention regarding ineffective assistance of counsel is inappropriate for resolution on direct appeal, we decline to review it. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000).
We enforce the appeal waiver provision contained in appellant’s plea agreement and dismiss his remaining contention. See United States v. Jeronimo, 398 F.3d 1149, 1153 (9th Cir.) (stating that the court enforces knowing and voluntary waivers of appeal that encompass the grounds raised), cert. denied, — U.S. —, 126 S.Ct. 198, 163 L.Ed.2d 188 (2005); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.